Citation Nr: 1040405	
Decision Date: 10/27/10    Archive Date: 11/01/10

DOCKET NO.  04-43 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel








INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
October 1971 to July 1973 and from October 1974 to August 1976.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in January 2004 of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.

The appeal was previously before the Board in October 2007, in 
July 2008, and in May 2009, when it was remanded for further 
development for stressor verification, for a VA examination, and 
for records of the Social Security Administration.  As the 
requested development has been completed, no further action to 
ensure compliance with any of the remand directives is required.  
Stegall v. West, 11 Vet. App. 268 (1998). 

The record raises the claims of service connection for a 
psychiatric disorder other than posttraumatic stress disorder and 
for diabetes and the claim for nonservice-connected pension, 
which are referred to the RO for appropriate action.  


FINDING OF FACT

The Veteran did not serve in combat and posttraumatic stress 
disorder related to a noncombat in-service stressor is not shown. 

CONCLUSIONS OF LAW

Posttraumatic stress disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 
C.F.R. §§ 3.303, 3.304(f) (2010).



The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) any 
information and medical or lay evidence that is necessary to 
substantiate the claim, (2) what portion of the information and 
evidence VA will obtain, and (3) what portion of the information 
and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim.  The five elements are: (1) Veteran 
status; (2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in February 2003, in September 2003, in August 
2005, and in October 2007.  The Veteran was notified of the 
evidence needed to substantiate the claim of service connection, 
namely, evidence of current disability; evidence of an injury or 
disease in service or event in service, causing injury or 
disease; and evidence of a relationship between the current 
disability and the injury, disease, or event in service.  



Additionally, the Veteran was notified that VA would obtain VA 
records and records of other Federal agencies, and that he could 
submit other records not in the custody of a Federal agency, such 
as private medical records or with his authorization VA would 
obtain any such records on his behalf.  The notice included the 
general provisions for the effective date of a claim and the 
degree of disability assignable. 

As for content of the VCAA notice, the documents substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to 
the extent there was pre-adjudication notice); and of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of the 
claim).  

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with the 
requirement that the notice must precede the adjudication.  The 
procedural defect was cured as after the RO provided content-
complying VCAA notice the claim was readjudicated, as evidenced 
by the supplemental statement of the case in May 2010.  Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured 
by adequate VCAA notice and subsequent readjudication without 
resorting to prejudicial error analysis.).
 
Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained the Veteran's service 
treatment and service personnel records, post-service VA records, 
and records from J. M., Ph.D., and records of the Social Security 
Administration.  The Veteran has not identified any additional 
pertinent records for the RO to obtain on his behalf.  


VA has conducted medical inquiry in the form of a VA compensation 
examination in September 2008 in an effort to substantiate the 
claim of service connection. 

As there is no indication of the existence of additional evidence 
to substantiate the claim, the Board concludes that no further 
assistance to the Veteran in developing the facts pertinent to 
the claim is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This may be 
accomplished by affirmatively showing inception or aggravation 
during service.  38 C.F.R. § 3.303(a).

The showing of chronic disease in service requires a combination 
of manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
after discharge is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d). 

Service connection for posttraumatic stress disorder requires 
medical evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a), that is, a diagnosis that conforms to the 
Diagnostic and Statistical Manual of Mental Disorders (DSM-IV); a 
link, established by medical evidence, between current symptoms 
and an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

Under the recent amendment to 38 C.F.R. § 3.304(f), which applies 
to any case received by or pending with VA as of July 13, 2010, 
where the claimed noncombat in-service stressor is related to the 
Veteran's fear of hostile military or terrorist activity and a VA 
psychiatrist or psychologist, or a psychiatrist or psychologist 
with whom VA has contracted, confirms that the claimed stressor 
is adequate to support a diagnosis of posttraumatic stress 
disorder and that the Veteran's symptoms are related to that 
stressor, in the absence of clear and convincing evidence to the 
contrary and where the claimed stressor is consistent with the 
places, types, and circumstances of the Veteran's service, the 
Veteran's lay testimony alone may establish the occurrence of the 
claimed in-service stressor.  

"Fear of hostile military or terrorist activities" means that a 
Veteran experienced, witnessed, or was confronted with an event 
that involved actual or threatened death or serious injury, or a 
threat to the physical integrity of the Veteran or others, and 
the Veteran's response to the event or circumstance involved a 
psychological or psycho-physiological state of fear, 
helplessness, or horror.  

Evidentiary Standards 

VA must give due consideration to all pertinent medical and lay 
evidence in a case where a Veteran is seeking service connection.  
38 U.S.C.A. § 1154(a).  The Veteran does not argue and the record 
does not show that posttraumatic stress disorder is the result of 
participation in combat, and the combat provisions of 38 U.S.C.A. 
§ 1154(b) do not apply.




Competency is a legal concept in determining whether medical or 
lay evidence may be considered, in other words, whether the 
evidence is admissible as distinguished from weight and 
credibility, a factual determination going to the probative value 
of the evidence, that is, does the evidence tend to prove a fact, 
once the evidence has been admitted.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 
3.159.

The Board, as fact finder, must determine the probative value or 
weight of the admissible evidence.  Washington v. Nicholson, 19 
Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 
1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be 
done by the Board")). 

When there is an approximate balance of positive and negative 
admissible evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the benefit 
of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Facts

In written statements, the Veteran has described several alleged 
stressors during his service.  In addition to the stressor 
mentioned during the treatment and examinations discussed below, 
the Veteran stated that he saw Vietnamese children who had burns 
from napalm and that working aboard Vietnamese ships where the 
hygiene and other conditions were so poor it made him ill.  



The Veteran stated that he saw children with limbs missing or 
burned, women who sold themselves, a bombed countryside, as well 
as working on damaged ships and watching helicopter attacks.   He 
stated that he worked on the USS Buchanan and the USS Benjamin 
Stoddert after the ships were hit by enemy fire, which involved 
the clearing of human remains.  The Veteran also stated that 
while at Vung Tao his ship dropped concussion grenades to defend 
against a possible attack.  He stated that during his second 
enlistment he participated in relief efforts in Guam after 
Typhoons Rita and Tess and witnessed a lot of destruction.

The service record shows that the Veteran served in the U.S. Navy 
and was assigned to the USS Hector from March 1972 through July 
1973.  The record shows that USS Hector was in Vung Tao, Vietnam 
for two weeks in February to March 1972 and in Da Nang, Vietnam 
for two weeks in April 1972 and again for one week in July 1972.  

The Veteran's military occupational specialty was that of marine 
mechanic, and the record shows his duties involved repairing 
ships belonging to both the U.S. Navy and the Navy of the 
Republic of South Vietnam.

The Veteran's service treatment records contain no complaint, 
finding, history, treatment, or diagnosis of posttraumatic stress 
disorder.  

The record shows that the USS Benjamin Stoddert was hit from an 
enemy shore battery in April 1972, but suffered no casualties.  
In June 1972, a gun mount on the USS Benjamin Stoddert exploded 
which resulted in the death of 4 men and went to Subic Bay for a 
month for repairs.  The Veteran's ship, the USS Hector was in 
Subic Bay during part of the time the USS Benjamin Stoddert was 
being repaired.  

Also in April 1972 the USS Higbee was bombed by a MIG-17 and 
traveled for two days to reach Da Nang Harbor for inspection and 
repair by the USS Hector. 




After service in June 2003, on a psychological evaluation at a 
Vet Center, the Veteran described several traumatic events, that 
is, witnessing: a Special Forces soldier beat a prostitute; a 
Vietnamese policeman shoot a young child; human remains in a gun 
mount; a dead Vietnamese baby caught in an intake valve; and a 
monk set himself on fire and burn to death.  He indicated that he 
was discharged from the Navy in 1973, that he reenlisted in the 
Navy and was assigned to the USS Dixie in Japan for two years, 
that he then became disillusioned with the Navy and bored because 
the war was over and he was discharged in 1976.  Psychological 
tests indicated light combat experience and combat-related 
posttraumatic stress disorder. 

On mental status examination, the Veteran described symptoms of 
posttraumatic stress disorder, including intrusive thoughts, 
disturbing dreams, flashbacks, loss of interest in activities he 
once enjoyed, numbing, a sense of foreshortened future, anger, 
sleep difficulties, poor concentration, and anhedonia.  The 
psychologist stated that in Vietnam the Veteran was exposed to 
multiple traumatic events that had altered his psyche forever, 
resulting in difficulty interacting with others, depression, 
memory deficits, difficulty sleeping, anger which had become 
legendary, and difficulty maintaining interpersonal 
relationships, and that the test scores, his behavior and life 
events indicate depression and posttraumatic stress disorder 
directly attributed to his exposure to traumatic events in 
Vietnam. 

In July 2004, the Veteran was admitted to the Madera Community 
Hospital for 3 days based on complaints of suicidal ideation, 
posttraumatic stress disorder, and alcohol withdrawal.  
Thereafter the was admitted to a VA hospital, where his wife told 
the VA staff that the Veteran had posttraumatic stress disorder 
symptoms which caused him to get up at night and attack her as if 
she were the enemy.  The Veteran told the staff that he did not 
see combat in Vietnam and was unsure what his wife was referring 
to.  The pertinent diagnosis was posttraumatic stress disorder. 

On VA examination in September 2008, the VA examiner reviewed the 
records from the hospitalization at Madera Community Hospital and 
VA inpatient and outpatient records.  


The Veteran described in-service stressors to include a 
prostitute who was beaten to death, seeing two jets collide over 
Da Nang harbor and finding the decapitated head of one pilot; 
being on a ship anchored next to the Buchanan, which had been hit 
and he helped to recover the human remains; and knowing a fellow 
sailor fall overboard and drown during a cruise.  He stated that 
he did not originally think much about the events in service, 
just went about his duties, was discharged, and then reenlisted 
for two years after a year out of service.  He did not describe 
any distressing events during his second period of service or any 
symptoms of posttraumatic stress disorder.  

The Veteran stated that after his discharge he worked in 
construction for 3 or 4 years and functioned okay until about 
1978-79, when he started to use drugs and not socialize with 
others.  He stated that he began using drugs in Vietnam and over 
the next 20 years he used street drugs and alcohol.  He stated 
that he had been on disability from Social Security since about 
2007 because he was unable to find or function in gainful 
employment since approximately 1989 due to poly-substance use.  

The Veteran stated he had several distressing symptoms of 
posttraumatic stress disorder, but he did not describe reliving 
or re-experiencing any specific event.  The Veteran stated the 
event that bothered him the most was the beating of a prostitute. 

The VA examiner noted that the DSM-IV requirements for a 
posttraumatic stress disorder diagnosis specified that to qualify 
as a traumatic event, an incident must be relived or re-
experienced on a regular basis through flashbacks or nightmares 
about the event and there should be active avoidance of events or 
situations that would trigger the possible reliving or re-
experiencing of the trauma.  The VA examiner reported that the 
Veteran did not describe experiencing any symptoms of anxiety, 
stress, depression, or sleeplessness in Vietnam, during the 
remainder of his time in the Navy, including the two years of re-
enlistment, or for at least three years afterward.  The VA 
examiner noted that the Veteran did not relate his use of drugs 
due to symptoms of posttraumatic stress disorder.  


The VA examiner reported that although the Veteran described a 
variety of stressors, when asked to identify the one which 
bothered him the most, the Veteran stated it was the death of the 
prostitute at the hands of another soldier.  The Veteran did not 
once describe reliving the events involving the USS Buchanan or 
the other ship he helped to repair.  In regards to his 
nightmares, the Veteran described shoe-shine children in Vietnam 
working with burn scars on their bodies.  The Veteran did not 
describe consistent reliving or re-experiencing any traumatizing 
event regarding the repairs of a ship and did not describe any 
stressor events as ones which traumatized him such that he still 
struggled to process the event.  

The VA examiner stated that the nature of a traumatizing event by 
definition is that a person is stuck in the event psychologically 
and constantly relives with the original fear, horror, and 
helplessness that was experienced during the trauma.  The VA 
examiner stated that the Veteran did not describe that he 
experienced horror or helplessness concerning the stressor 
events.  The VA examiner expressed the opinion that the Veteran 
experienced events of "normal stress" associated with being a 
sailor, but not events that he was still reliving or 
re-experiencing.  The VA examiner found it significant that after 
his service in Vietnam, the Veteran left the Navy for one year, 
but then re-enlisted and served another two years with no signs 
or description of symptoms of avoidance or reliving, which is 
pivotal for the diagnosis of posttraumatic stress disorder.  The 
VA examiner noted that although the Veteran was previously 
diagnosed with posttraumatic stress disorder, the lack of 
reliving or re-experiencing of a specific stressor, along with 
the lack of avoidance of stressor-related events did not support 
the diagnosis of posttraumatic stress disorder related to 
service.  

Analysis 

On the basis of the service treatment records alone, 
posttraumatic stress disorder was not affirmatively shown during 
service and service connection under 38 U.S.C.A. §§ 1110 and 1131 
and 38 C.F.R. § 3.303(a) is not established.



As there is no competent evidence during service or since service 
that posttraumatic stress disorder was noted, that is, observed 
during service, the principles of service connection pertaining 
to chronicity and continuity of symptomatology under 38 C.F.R. § 
3.303(b) do not apply.  Savage v. Gober, 10 Vet. App. 488, 495-96 
(1997).

As for service connection based on an initial diagnosis after 
service under 38 C.F.R. § 3.303(d), although the Veteran is 
competent to describe symptoms of posttraumatic stress disorder, 
Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is 
competent as to symptoms of an injury or illness, which are 
within the realm of personal knowledge), posttraumatic stress 
disorder is not a condition under case law that has been found to 
be capable of lay observation, and the determination as to the 
presence or diagnosis of such a disability therefore is medical 
in nature. Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On the 
question of whether the veteran has a chronic condition since 
service, the evidence must be medical unless it relates to a 
condition as to which, under case law, lay observation is 
competent); Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay 
testimony is competent to establish the presence of observable 
symptomatology, where the determination is not medical in nature 
and is capable of lay observation).

Also, under certain circumstances, a layperson is competent to 
identify a simple medical condition or to express an opinion on a 
simple medical condition. .  Davidson v. Shinseki, 581 F.3d 1313, 
1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007). 

By regulation the diagnosis of posttraumatic stress disorder 
requires medical evidence diagnosing the condition in accordance 
38 C.F.R. § 4.125, that is, a diagnosis that conforms to the 
Diagnostic and Statistical Manual of Mental Disorders (DSM- IV).  
38 C.F.R. § 3.304(f).  For this reason, posttraumatic stress 
disorder is not a simple medical condition that a lay person is 
competent to identify or a condition that a lay person can offer 
an opinion as to the cause of the disorder. 




Where, as here, there is a question of medical diagnosis or of 
causation, not capable of lay observation, and condition is not a 
simple medical condition, competent medical evidence is needed to 
substantiate the claim.  Competent medical evidence means 
evidence provided by a person who is qualified through education, 
training, or experience to offer a medical diagnosis or opinion.  
38 C.F.R. § 3.159.  

As a lay person, neither the Veteran nor the Veteran's spouse is 
qualified through education, training, and expertise to diagnose 
posttraumatic stress disorder or to give an opinion as to the 
cause of the disorder and to the extent their statements are 
offered as proof as to the presence of posttraumatic stress 
disorder or on causation, the Board rejects the Veteran's 
statements and the spouse's lay statements as competent evidence 
in support of the claim.

As for competent medical evidence of a diagnosis of posttraumatic 
stress disorder, there is evidence for and against the claim.  

The competent medical evidence in favor of the diagnosis consists 
of the psychological evaluation in June 2003.  At that time the 
Veteran described several traumatic events, that is, witnessing: 
a Special Forces soldier beat a prostitute; a Vietnamese 
policeman shoot a young child; human remains in a gun mount; a 
dead Vietnamese baby caught in an intake valve; and a monk set 
himself on fire and burn to death.  Psychological tests indicated 
light combat experience and combat-related posttraumatic stress 
disorder.  The psychologist stated that the Veteran's 
posttraumatic stress disorder was directly attributed to his 
exposure to traumatic events in Vietnam.

Also there is the diagnosis of posttraumatic stress disorder on 
VA hospitalization IN 2004.  

The competent medical evidence against the diagnosis consists of 
the report of VA examination in September 2008.  



The Veteran described in-service stressors to include a hooker 
who was beaten to death, seeing two jets collide over Da Nang 
harbor and finding the decapitated head of one pilot; being on a 
ship anchored next to the Buchanan, which had been hit and he 
helped to recover the human remains; and knowing a fellow sailor 
fall overboard and drown during a cruise.  The VA examiner noted 
that the DSM-IV requirements for a posttraumatic stress disorder 
diagnosis specified that to qualify as a traumatic event, an 
incident must be relived or re-experienced on a regular basis 
through flashbacks or nightmares about the event and there should 
be active avoidance of events or situations that would trigger 
the possible reliving or re-experiencing of the trauma.  

The VA examiner reported that the Veteran did not describe 
experiencing any symptoms of anxiety, stress, depression, or 
sleeplessness in Vietnam, during the remainder of his time in the 
Navy, including the two years of re-enlistment, or for at least 
three years afterward.  The VA examiner reported that although 
the Veteran described a variety of stressors, when asked to 
identify the one which bothered him the most, the Veteran stated 
it was the death of the prostitute at the hands of another 
soldier.  The Veteran did not once describe reliving the events 
involving the USS Buchanan or the other ship he helped to repair.  
In regards to his nightmares, the Veteran described shoe-shine 
children in Vietnam working with burn scars on their bodies.  The 
Veteran did not describe consistent reliving or re-experiencing 
any traumatizing event regarding the repairs of a ship and did 
not describe any stressor events as ones which traumatized him 
such that he still struggled to process the event.  

The VA examiner stated that the nature of a traumatizing event by 
definition is that a person is stuck in the event psychologically 
and constantly relives with the original fear, horror, and 
helplessness that was experienced during the trauma.  The VA 
examiner stated that the Veteran did not describe that he 
experienced horror or helplessness concerning the stressor 
events.  The VA examiner expressed the opinion that the Veteran 
experienced events of "normal stress" associated with being a 
sailor, but not events that he was still reliving or 
re-experiencing.  


The VA examiner found it significant that after his service in 
Vietnam, the Veteran left the Navy for one year, but then re-
enlisted and served another two years with no signs or 
description of symptoms of avoidance or reliving, which is 
pivotal for the diagnosis of posttraumatic stress disorder.  The 
VA examiner noted that although the Veteran was previously 
diagnosed with posttraumatic stress disorder, the lack of 
reliving or re-experiencing of a specific stressor, along with 
the lack of avoidance of stressor-related events did not support 
the diagnosis of posttraumatic stress disorder related to 
service.

With regard to medical opinions, the credibility and weight to be 
attached to a medical opinion are within the Board's province as 
finder of fact.   Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one opinion over another 
depending on factors such as reasoning employed and whether the 
examiner was informed of the relevant facts.  Nieves Rodriquez v. 
Peake, 22 Vet. App. 295 (2008). Among the factors for assessing 
the probative value of a medical opinion are the thoroughness and 
detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).

Considering the relative merits of the analytical findings and 
the details of the opinions, the Board rejects the favorable 
medical opinion because the psychologist relied in part on 
psychological testing indicative of light combat experience and 
combat-related posttraumatic stress disorder, which is not shown 
by the record or alleged by the Veteran.  Also the traumatic 
events considered by psychologist, witnessing a Special Forces 
soldier beat a prostitute, a Vietnamese policeman shoot a young 
child, human remains in a gun mount, a dead Vietnamese baby 
caught in an intake valve, and a monk who set himself are not 
related to fear of a hostile military action and the Veteran's 
lay statements alone are insufficient to establish any alleged 
in-service stressor.  






As for the diagnosis of posttraumatic stress disorder in 2004, 
there is no explanation of the stressor incidents on which the 
diagnosis was based, and also no discussion as to whether it was 
due to the Veteran's military service.  The only discussion of 
military service was in regards to whether the Veteran saw combat 
and his wife's statement that he had attacked her in his sleep 
thinking she was the enemy.  The Veteran denied he was in combat.  
And a mere conclusionary statement is insufficient to allow the 
Board to make an informed decision as to the weight to assign to 
the opinion.  Stefl at 125. 

Although the Veteran is competent to relate contemporaneous 
medical diagnoses and symptoms that later support a diagnosis of 
by a medical professional, as explained the Board has discounted 
the diagnosis of posttraumatic stress disorder by the Vet Center 
psychologist and on VA hospitalization. 

The Board places more weight on the unfavorable opinion of the VA 
examiner because the opinion was supported by a rationale and 
detailed analysis of the elements to support the diagnosis of 
posttraumatic stress disorder under 
DSM-IV.  

The VA examiner explained that the DSM-IV requirements for a 
posttraumatic stress disorder diagnosis specified that to qualify 
as a traumatic event, an incident must be relived or re-
experienced on a regular basis through flashbacks or nightmares 
about the event and there should be active avoidance of events or 
situations that would trigger the possible reliving or re-
experiencing of the trauma.  

The VA examiner reported that the Veteran did not describe 
experiencing any symptoms of anxiety, stress, depression, or 
sleeplessness in Vietnam, during the remainder of his time in the 
Navy, including the two years of re-enlistment, or for at least 
three years afterward.  The Veteran did not once describe 
reliving the events involving the USS Buchanan or the other ship 
he helped to repair.  The Veteran did not describe consistent 
reliving or re-experiencing any traumatizing event regarding the 
repairs of a ship and did not describe any stressor events as 
ones which traumatized him such that he still struggled to 
process the event.  

The VA examiner stated that the Veteran did not describe that he 
experienced horror or helplessness concerning the stressor 
events.  The VA examiner expressed the opinion that the Veteran 
experienced events of "normal stress" associated with being a 
sailor, but not events that he was still reliving or 
re-experiencing.  The VA examiner noted that although the Veteran 
was previously diagnosed with posttraumatic stress disorder, the 
lack of reliving or re-experiencing of a specific stressor, along 
with the lack of avoidance of stressor-related events, did not 
support the diagnosis of posttraumatic stress disorder related to 
service.

As the opinion of the VA examiner was based on the detailed 
analysis of the criteria for the diagnosis of posttraumatic 
stress disorder under DSM-IV as applied to the facts of the case, 
the Board finds the opinion more persuasive than the favorable 
medical opinion, which is not as detailed in the analysis of the 
DSM-IV criteria and which relied on combat experiences, which did 
not occur.

Although the Veterans' in-service stressors are unrelated to 
combat or to fear of hostile military action, and any alleged in-
service stressors must be corroborated by credible supporting 
evidence, the VA examiner consider the alleged stressors as 
credible and still the VA examiner found the alleged stressors 
did not support the diagnosis of posttraumatic stress disorder 
related to service 

In addition, the Veteran himself has identified as most traumatic 
the assault of a prostitute, which does not one involving a 
hostile military action.  And the alleged stressor, which might 
fit such a hostile military action, defending the ship by 
dropping grenades overboard have not been mentioned by the 
Veteran as being re-experienced.










In light of the foregoing, the Board finds that the preponderance 
of the evidence is against a finding that the Veteran has 
posttraumatic stress disorder attributable to his military 
service, including under the new guidelines of 38 C.F.R. 
§ 3.304(f)(3), and the benefit-of-the-doubt standard of proof 
does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for posttraumatic stress disorder is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


